Name: 93/208/EEC: Commission Decision of 17 March 1993 releasing the Kingdom of Denmark from the requirements to indicate on the official label the botanical name in respect of cereal seed, under Council Directive 66/402/EEC (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  Europe;  means of agricultural production;  marketing;  plant product
 Date Published: 1993-04-08

 Avis juridique important|31993D020893/208/EEC: Commission Decision of 17 March 1993 releasing the Kingdom of Denmark from the requirements to indicate on the official label the botanical name in respect of cereal seed, under Council Directive 66/402/EEC (Only the Danish text is authentic) Official Journal L 088 , 08/04/1993 P. 0049 - 0049COMMISSION DECISION of 17 March 1993 releasing the Kingdom of Denmark from the requirements to indicate on the official label the botanical name in respect of cereal seed, under Council Directive 66/402/EEC (Only the Danish text is authentic)(93/208/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal (1), as last amended by Commission Directive 93/2/EEC (2), and in particular Article 14 (3) thereof, Whereas in accordance with the abovementioned Directive, the botanical name of the species should be given according to the provisions of point 4 of Annex IV (A) (a) to the same Directive applicable to the marking of seed packages; Whereas, however, Member States may be released from such a requirement, where appropriate, for limited periods, where it has been established that the disadvantages of its implementation outweigh the advantages expected for the marketing of seed; Whereas in Denmark, by virtue of Commission Decision 80/755/EEC (3), as amended by Decision 81/109/EEC (4) the required information to be printed on the label is printed indelibly by electronic printers on the package itself; whereas, until 1 June 1993, it is difficult to change the said printing system in Denmark in order to be able to print both the botanical and the common Danish name on the said package; Whereas, therefore, Denmark wishes for the time being to be released from the requirement to indicate the botanical name on the package; Whereas Denmark should consequently be released until 1 June 1993 from the requirements to indicate the botanical name in respect of cereal seed, in so far this applies to packages subject to indelible printing of prescribed information under Decision 80/755/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. The Kingdom of Denmark is hereby released from the labelling requirement in respect of the indication of the botanical name of the species, laid down in point 4 of Annex IV (A) (a) to Directive 66/402/EEC. 2. This authorization is applicable only in the case of packages of this covered by Decision 80/755/EEC. Article 2 This authorization expires on 1 June 1993. Article 3 The Kingdom of Denmark shall notify the Commission of the conditions under which it makes use of the authorization granted pursuant to Article 1. Article 4 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 17 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2309/66. (2) OJ No L 54, 5. 3. 1993, p. 20. (3) OJ No L 207, 9. 8. 1980, p. 37. (4) OJ No L 64, 11. 3. 1981, p. 13.